Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1, 4,8,9,10,11,12,13,14,15,17,18,19 and 20 are rejected under 35 U.S.C 103 as being patentable over Gaidon (USPUB 20170286774) in view of Xu Lan (NPL Doc. : “Deep Reinforcement Learning Attention Selection for Person Re-Identification,” 07/10/2017, Computer Vision and Pattern Recognition, arXiv:1707.02785, Pages 1-8).

As per Claim 1, Gaidon  teaches A computer implemented method of training a machine to identify a target within video data ( Paragraph [0010]- “…directed to a system for applying video data to a neural network (NN) for online multi-class multi-object tracking….” And Paragraph [0022]- “[0022] The NN training component 40 trains the neural network 56, such as a ConvNet. The neural network includes an ordered sequence of supervised operations (i.e., layers) that are learned on a set of labeled training objects 58,..”) , the method comprising the steps of: providing a training data set including identified labelled targets within video data having the same target within different video views ( Paragraph [0022]- “…where the input video 14 includes a vehicle, the set of labeled training images 58 comprises a database of images of intended objects each labeled to indicate a type using a labeling scheme of interest (such as class labels corresponding to the object of interest)….”) ; 
( Paragraph [0022]) , a bounding box action policy for determining required adjustments to a bounding box around a target in the video data ( Paragraphs [0032] and [0035])  by: generating a bounding box around a labelled target within a first view of the video data ( Paragraph [0030]- “…the detector 42 draws virtual bounding boxes around regions which it estimates contains an object of interest…” And Paragraph [0032]- “… the generator 44 spatially aligns the bounding boxes bounding each pair of the detected candidate objects….”) ; converting the target bounded by the bounding box to a quantitative representation ( Paragraph [0042]) ; determining a matching level between the quantitative representation and a quantitative representation of a further labelled target within the video data from a second view different to the first view (Paragraphs [0042] – “…given the two bounding boxes extracted from pairwise images, the system can output a probability regarding whether the candidate objects in the bounding boxes belong to the same object.  …”) And  [0048]) ; and 
Gaidon does not explicitly teach looping the following steps one or more times, the looped steps comprising: using the bounding box action policy to determine an action to change the bounding box; applying the determined action to change the bounding box to a new bounding box; converting the target bounded by the new bounding box to a new quantitative representation; determining a further matching level between the new quantitative representation and the quantitative representation of the labelled target within the video data from the second view; and applying a reward to the learning model to adjust the bounding box action policy based on an improvement in the matching level.  
However, within analogous art, Xu Lan teaches looping the following steps one or more times ( Page 2 – “…currently reported “auto-detected” re-id performances on both CUHK03
and Market-1501 have further benefited from artificial human-in-the-loop cleaning process,
which discarded “bad” detections with < 50% IOU (intersection over union) overlap with
corresponding manually cropped bounding boxes…”) , the looped steps comprising: using the bounding box action policy to determine an action to change the bounding box ( Page 3 , Col. 1- “…the proposed IDEAL model requires no accurate object bounding box annotations, therefore more scalable to large size data in practice….”) ; applying the determined action to (determining bounding box taught within  Page 2, Col. 1- we consider the problem of optimizing attention selection within any auto detected person bounding boxes for maximizing re-id tasks….”) ; converting the target bounded by the new bounding box to a new quantitative representation ( Page 8, Col. 2- For Random Attention, we attended randomly person bounding boxes by a ratio (%) randomly selected… We repeated 10 times and reported the mean results. For Centre Attention, we attended all person bounding boxes at centre by one of the same 5 ratios above. It is evident that the IDEAL (Relative Comparison)model is the best. The inferior re-id performance of eSDC, CAN and GS-CNN is due to their strong assumption on accurate bounding boxes….) ; determining a further matching level between the new quantitative representation and the quantitative representation of the labelled target within the video data from the second view ( Page 3, Col. 1 – “…of auto-detected person bounding boxes (Fig. 2(a)). This part is flexible with many options from existing deep re-id networks and beyond…(II) A re-identification attention network A by reinforcement learning recursively a salient sub-region with its deep
feature representation from D that can maximise identity-matching given re-id label…” And Figure 2) ; and applying a reward to the learning model to adjust the bounding box action policy based on an improvement in the matching level  ( Page 4, Col. 1- Figure 2  showing the reward after the matching feature  AND Page 6, Col. 1- “…(I) Reward by Relative Comparison Our first reward function Rt is based on relative comparison, in spirit of the triplet loss for learning to rank [28]….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Xu Lan within the modified teaching of the Deep data association for online multi-class multi-object tracking mentioned by Gaidon  because the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan provides a system and method for implementing a optimization of  the bounding boxes for re identification of target within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan within the modified 

As per Claim 4, Combination of Gaidon and Xu Lan teach claim 1,
Gaidon  teaches wherein the quantitative representations are: matrices ( Paragraph [0037]- “…The neural network 56 generates a probability (“association score”) in each cell of the matrix corresponding that the detected object …”) , or probability distributions or histograms ( Paragraph [0068]- “… the disclosed method vastly outperforms the HM baseline of the KITTI benchmark (+18%) that relies on handcrafted features (bounding box overlap and color histograms). …”) .  

As per Claim 8,  Combination of Gaidon and Xu Lan teach claim 1,
Gaidon does not explicitly teach wherein the reward is a positive reward if the matching level improves and wherein the reward is a negative reward if the matching level decreases.
However, within analogous art, Xu Lan teaches wherein the reward is a positive reward if the matching level improves and wherein the reward is a negative reward if the matching level decreases ( Page 6,Col. 2 – “…(i) a positive reward if the attended region becomes more-matched to the cross-view positive sample whilst less-matched to the same-view negative sample, or (ii) a negative reward otherwise. When the termination action, i.e. xa t = xt , the reward value Rrc is set to zero….”). 

As per Claim 9,  Combination of Gaidon and Xu Lan teach claim 1,
Gaidon does not explicitly teach wherein the reward is applied using a reward function.
However, within analogous art, Xu Lan teaches  wherein the reward is applied using a reward function ( Page 5,Col. 1- “Rewards: The reward function R (Eqn. (1)) defines the agent task objective. In our context, we therefore correlate directly the reward function of the IDEAL agent’s attention behavior with the re-id matching criterion….”) .  

As per Claim 10, Combination of Gaidon and Xu Lan teach claim 9,
Gaidon does not explicitly teach wherein the reward function is formed from one or more of: a relative comparison reward, a reward by absolute comparison, and/or a reward by ranking.
However, within analogous art, Xu Lan teaches wherein the reward function is formed from one or more of: a relative comparison reward, a reward by absolute comparison, and/or a reward by ranking  ( Page 6, Col. 2- “…(I) Reward by Relative Comparison Our first reward function Rt is based on relative comparison… (III) Reward by Ranking Our third reward function concerns the true match ranking change…”) .  

As per Claim 11,  Combination of Gaidon and Xu Lan teach claim 1,
Gaidon  teaches wherein the method is implemented by a neural network ( Abstract and Paragraph [0003]) .  

As per Claim 12, Combination of Gaidon and Xu Lan teach claim 1,
Gaidon does not explicitly teach wherein the loop ends when a criteria is reached.
However, within analogous art, XU Lan teaches wherein the loop ends when a criteria is reached ( Page 2 , Col. 2 – “…currently reported “auto-detected” re-id performances on both CUHK03 and Market-1501 have further benefited from artificial human-in-the-loop cleaning process,…”) .

As per Claim 13, Combination of Gaidon and Xu Lan teach claim 1,
Gaidon  teaches further comprising the step of: using the bounding box action policy to predict a probability that the action will improve the matching level ( Paragraphs [0041-0042]- “…given the two bounding boxes extracted from pairwise images, the system can output a probability regarding whether the candidate objects in the bounding boxes belong to the same object. …”) .  



As per Claim 14, Combination of Gaidon and Xu Lan teach claim 13,
Gaidon does not explicitly teach wherein the loop is ended when the matching level satisfies a target level.
However, within analogous art, XU Lan teaches wherein the loop is ended when the matching level satisfies a target level ( Page 2 , Col. 2 – “…artificial human-in-the-loop cleaning process, which discarded “bad” detections with < 50% IOU (intersection over union) overlap with corresponding manually cropped bounding boxes. Poorer detection bounding boxes are considered as “distractors” in Market-1501 and not given re-id labelled data for model learning. In this context, there is a need for attention selection within auto-detected bounding boxes…”) .  

As per Claim 15,  Combination of Gaidon and Xu Lan teach claim 1,
Gaidon does not explicitly teach wherein the loop is ended after a predetermined number of loops.
However, within analogous art, XU Lan teaches wherein the loop is ended after a predetermined number of loops ( Page 2 , Col. 2 teaches a human in the loop cleaning process ) .  

As per Claim 17, Combination of Gaidon and Xu Lan teach claim 1,
Gaidon teaches  One or more non-transitory computer-readable media having computer-executable instructions stored thereon that ( non-transitory storage taught within Paragraphs [0011] and [0026]) , when executed by a processor( Paragraph [0020]), cause the processor to: receive video data ( FIG. 1) ;   generate bounding boxes around two or more targets within different views of the video data( Paragraph [0030]- “…the detector 42 draws
virtual bounding boxes around regions which it estimates contains an object of interest…” And Paragraph [0032]- “… the generator 44 spatially aligns the bounding boxes bounding each pair of the detected candidate objects….”); convert the bounded targets to a quantitative representations( Paragraph [0042]); determine a matching level between the quantitative representations of the bounded targets (Paragraphs [0042] – “…given the two bounding boxes extracted from pairwise images, the system can output a probability regarding whether the candidate objects in the bounding boxes belong to the same object.  …”) And  [0048]) ; 
	Gaidon does not explicitly teach loop one or more times the following steps: using the bounding box action policy generated according to any of claims 1 to 16 to determine an action to change the bounding box around at least one of the two or more targets within the video data; applying the determined action to change the bounding box to a new bounding box; converting the target bounded by the new bounding box to a new quantitative representation; and determining a further matching level between the new quantitative representation and the quantitative representations of the labelled target within the video data.  
 	However, within analogous art, Xu Lan teaches loop one or more times  ( Page 2 – “…currently reported “auto-detected” re-id performances on both CUHK03and Market-1501 have further benefited from artificial human-in-the-loop cleaning process, which discarded “bad” detections with < 50% IOU (intersection over union) overlap with corresponding manually cropped bounding boxes…”)the following steps: using the bounding box action policy generated according to any of claims 1 to 16 to determine an action to change the bounding box around at least one of the two or more targets within the video data( Page 3 , Col. 1- “…the proposed IDEAL model requires no accurate object bounding box annotations, therefore more scalable to large size data in practice….”); applying the determined action to change the bounding box to a new bounding box(determining bounding box taught within  Page 2, Col. 1- we consider the problem of optimizing attention selection within any auto detected person bounding boxes for maximizing re-id tasks….”); converting the target bounded by the new bounding box to a new quantitative representation( Page 8, Col. 2- For Random Attention, we attended randomly person bounding boxes by a ratio (%) randomly selected… We repeated 10 times and reported the mean results. For Centre Attention, we attended all person bounding boxes at centre by one of the same 5 ratios above. It is evident that the IDEAL (Relative Comparison)model is the best. The inferior re-id performance of eSDC, CAN and GS-CNN is due to their strong assumption on accurate bounding boxes….); and determining a further matching level between the new quantitative representation and the quantitative representations of the labelled target within the video data( Page 3, Col. 1 – “…of auto-detected person bounding boxes (Fig. 2(a)). This part is flexible with many options from existing deep re-id networks and beyond…(II) A re-identification attention network A by reinforcement learning recursively a salient sub-region with its deep feature representation from D that can maximise identity-matching given re-id label…” And Figure 2).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Xu Lan within the modified teaching of the Deep data association for online multi-class multi-object tracking mentioned by Gaidon  because the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan provides a system and method for implementing a optimization of  the bounding boxes for re identification of target within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan within the modified teaching of the Deep data association for online multi-class multi-object tracking mentioned by Gaidon for implementation of a system and method for a  optimization of  the bounding boxes for re identification of target within image processing.

As per Claim 18, Combination of Gaidon and Xu Lan teach claim 17,
Gaidon does not explicitly teach wherein the loop ends when the matching level satisfies a target level.  
However, within analogous art, XU Lan teaches wherein the loop ends when the matching level satisfies a target level ( Page 2 , Col. 2 – “…artificial human-in-the-loop cleaning process, which discarded “bad” detections with < 50% IOU (intersection over union) overlap with corresponding manually cropped bounding boxes. Poorer detection bounding boxes are considered as “distractors” in Market-1501 and not given re-id labelled data for model learning. In this context, there is a need for attention selection within auto-detected bounding boxes…”) .  

As per Claim 19, Gaidon  teaches A system comprising: one or more processors ( processors taught within Paragraph [0028]) ; and memory storing instructions ( memory taught within Paragraph [0026])  that, when executed by the at least one processor( Paragraph [0020]) , cause the processor to perform: providing a training data set including identified labelled targets within video data having the same target within different video views ( Paragraph [0022]- “…where the input video 14 includes a vehicle, the set of labeled training images 58 comprises a database of images of intended objects each labeled to indicate a type using a labeling scheme of interest (such as class labels corresponding to the object of interest)….”); generating, using a learning model( Paragraph [0022]), a bounding box action policy for determining required adjustments to a bounding box around a target in the video data by: generating a bounding box around a labelled target within a first view of the video data( Paragraph [0030]- “…the detector 42 draws virtual bounding boxes around regions which it estimates contains an object of interest…” And Paragraph [0032]- “… the generator 44 spatially aligns the bounding boxes bounding each pair of the detected candidate objects….”); converting the target bounded by the bounding box to a quantitative representation( Paragraph [0042]); determining a matching level between the quantitative representation and a quantitative representation of a further labelled target within the video data from a second view different to the first view (Paragraphs [0042] – “…given the two bounding boxes extracted from pairwise images, the system can output a probability regarding whether the candidate objects in the bounding boxes belong to the same object.  …”) And  [0048]); 
Gaidon does not explicitly teach looping the following steps one or more times, the looped step comprising: using the bounding box action policy to determine an action to change the bounding box; applying the determined action to change the bounding box to a new bounding box; converting the target bounded by the new bounding box to a new quantitative representation; determining a further matching level between the new quantitative representation and the quantitative representation of the labelled target within the video data from the second view; and applying a reward to the learning model to adjust the bounding box action policy based on an improvement in the matching level.  
However, within analogous art, Xu Lan teaches looping the following steps one or more times ( Page 2 – “…currently reported “auto-detected” re-id performances on both CUHK03
and Market-1501 have further benefited from artificial human-in-the-loop cleaning process,
which discarded “bad” detections with < 50% IOU (intersection over union) overlap with
corresponding manually cropped bounding boxes…”) , the looped step comprising: using the bounding box action policy to determine an action to change the bounding box ( Page 3 , Col. 1- “…the proposed IDEAL model requires no accurate object bounding box annotations, therefore more scalable to large size data in practice….”) ; applying the determined action to change the bounding box to a new bounding box (determining bounding box taught within  Page 2, Col. 1- we consider the problem of optimizing attention selection within any auto detected person bounding boxes for maximizing re-id tasks….”) ; converting the target bounded by the new bounding box to a new quantitative representation ( Page 8, Col. 2- For Random Attention, we attended randomly person bounding boxes by a ratio (%) randomly selected… We repeated 10 times and reported the mean results. For Centre Attention, we attended all person bounding boxes at centre by one of the same 5 ratios above. It is evident that the IDEAL (Relative Comparison)model is the best. The inferior re-id performance of eSDC, CAN and GS-CNN is due to their strong assumption on accurate bounding boxes….) ; determining a further matching level between the new quantitative representation and the quantitative representation of the labelled target within the video data from the second view ( Page 3, Col. 1 – “…of auto-detected person bounding boxes (Fig. 2(a)). This part is flexible with many options from existing deep re-id networks and beyond…(II) A re-identification attention network A by reinforcement learning recursively a salient sub-region with its deep
feature representation from D that can maximise identity-matching given re-id label…” And Figure 2) ; and applying a reward to the learning model to adjust the bounding box action policy based on an improvement in the matching level  ( Page 4, Col. 1- Figure 2  showing the reward after the matching feature  AND Page 6, Col. 1- “…(I) Reward by Relative Comparison Our first reward function Rt is based on relative comparison, in spirit of the triplet loss for learning to rank [28]….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Xu Lan within the modified teaching of the Deep data association for online multi-class multi-object tracking mentioned by Gaidon  because the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan provides a system and method for implementing a optimization of  the bounding boxes for re identification of target within image processing. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan within the modified teaching of the Deep data association for online multi-class multi-object tracking mentioned by Gaidon for implementation of a system and method for a  optimization of  the bounding boxes for re identification of target within image processing.

As per Claim 20, Combination of Gaidon and Xu Lan teach claim 19,
Gaidon  teaches further comprising an interface for receiving the video data from one or more sources ( FIG.1 AND paragraph [0020]) .  


2.	Claims 2 and 3 are  rejected under 35 U.S.C 103 as being patentable over Gaidon (USPUB 20170286774) in view of Xu Lan (NPL Doc. : “Deep Reinforcement Learning Attention
Selection for Person Re-Identification,”07/10/2017, Computer Vision and Pattern Recognition, arXiv:1707.02785, Pages 1-8) in further view of Ejaz Ahmed (NPL Doc. : “An Improved Deep Learning Architecture for Person Re-Identification,” June 2015, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, Pages 3909-3914).

As per Claim 2, Combination of Gaidon and Xu Lan teach claim 1, 
Combination of Gaidon and Xu Lan does not explicitly teach wherein the quantitative representations are sets of feature vectors.
However, within analogous art, Ejaz Ahmed teaches wherein the quantitative representations are sets of feature vectors ( Page 3909, Col. 1- “…Features that have been used include variations on color histograms [25, 11, 12, 20, 14, and 29], local binary patterns [25, 11, 12, 20, and 14], Gabor features [14], color names [26], and local patches [28]. The basic idea behind metric learning approaches is to find a mapping from feature space to a new space in which feature vectors from same image pairs are closer than feature vectors from different image pairs…”).
	One of ordinary skill in the art would have been motivated to combine the teaching of Ejaz Ahmed within the combined modified teaching of the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan and  the Deep data association for online multi-class multi-object tracking mentioned by Gaidon because the An Improved Deep Learning Architecture for Person Re-Identification mentioned by Ejaz Ahmed provides a system and method for implementing a  deep convolutional architecture with layers for re-identification. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the An Improved Deep Learning Architecture for Person Re-Identification mentioned by Ejaz Ahmed  within the combined modified teaching of the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan and  the Deep data association for online multi-class multi-object tracking mentioned by Gaidon for implementation of a system and method for a deep convolutional architecture with layers for re-identification. 

As per Claim 3,  Combination of Gaidon and Xu Lan  and Ejaz Ahmed teach claim 2,
Combination of Gaidon and Xu Lan does not explicitly teach wherein the feature vectors are 1-D high dimensional feature maps, 2-D feature maps, or 3-D volumes.
However, within analogous art, Ejaz Ahmed teaches wherein the feature vectors are 1-D high dimensional feature maps, 2-D feature maps, or 3-D volumes ( Page 3911, Col. 1- “…we ensure that the 25-dimensional feature vector at location (x, y) of L is computed only from the 25 blocks Ki(x, y), i.e., from the 5⇥5 grid square (x, y) of each neighborhood difference map Ki … Since these are in turn computed only from the local neighborhood of (x, y) in the feature maps fi and gi, the 25- dimensional patch summary feature vector at location (x, y) of L provides a high-level summary of the cross-input differences in the neighborhood of location (x, y)…”).
  
3.	Claims 5,6,7 and 16  are  rejected under 35 U.S.C 103 as being patentable over Gaidon (USPUB 20170286774) in view of Xu Lan (NPL Doc. : “Deep Reinforcement Learning Attention
Selection for Person Re-Identification,”07/10/2017, Computer Vision and Pattern Recognition, arXiv:1707.02785, Pages 1-8) in further view of Yang Li (NPL Doc. : “Real-World Re-Identification in an Airport Camera Network,” 04/11/2014, ICDSC '14: Proceedings of the International Conference on Distributed Smart Cameras November 2014 Article No.: 35, https://doi.org/10.1145/2659021.2659039, Pages 1-6).


As per Claim 5, Combination of Gaidon and Xu Lan teach claim 1,
Combination of Gaidon and Xu Lan does not explicitly teach wherein the first view and the second view contain a target with the same label.
However, within analogous art, Yang Li teaches wherein the first view and the second view contain a target with the same label (Page 3, Col. 1- Figure 2 shows the same target (human image) from multiple view with the same label).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Yang Li within the combined modified teaching of the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan and  the Deep data association for online multi-class multi-object tracking mentioned by Gaidon because the Real-World Re-Identification in an Airport Camera Network mentioned by Yang Li provides a system and method for implementing high level re-identification of humans by improving matching rate. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Real-World Re-Identification in an Airport Camera Network mentioned by Yang Li within the combined modified teaching of the Deep Reinforcement Learning Attention Selection for Person Re-Identification mentioned Xu Lan and  the Deep data association for online multi-class multi-object tracking mentioned by Gaidon for implementation of a system and method for a high level re-identification of humans by improving matching rate.

As per Claim 6, Combination of Gaidon and Xu Lan teach claim 1,
Combination of Gaidon and Xu Lan does not explicitly teach wherein the bounding box is rectangular.
However, within analogous art,Yang Li teaches wherein the bounding box is rectangular ( Figure 4 shows Rectangular bounding boxes) .  

As per Claim 7, Combination of Gaidon and Xu Lan teach claim 1,
Combination of Gaidon and Xu Lan does not explicitly teach wherein the action to change the bounding box is any one or more of: moving the bounding box up, down, left or right; reducing the size of the bounding box from the top, bottom, left and/or right; increasing the size of the bounding box to the top, bottom, left, and/or right, or any combination of these.
However, within analogous art,Yang Li teaches wherein the action to change the bounding box is any one or more of: moving the bounding box up, down, left or right; reducing the size of the bounding box from the top, bottom, left and/or right; increasing the size of the bounding box to the top, bottom, left, and/or right, or any combination of these ( Page 4 , Col. 1- Figure 4  shows the bounding boxes being moved around object by utilizing feature detection) .  

As per Claim 16, Combination of Gaidon and Xu Lan teach claim 1,
Combination of Gaidon and Xu Lan does not explicitly teach wherein the first view and the second view come from different sources of data and/or video cameras.
However, within analogous art,Yang Li teaches  wherein the first view and the second view come from different sources of data and/or video cameras ( Page 2 , Col. 1 – Figure 1 showing multiple Analog Camera and Encoder as source of video images ) . 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637